Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Amrozowicz on 3/3/22.

The application has been amended as follows: 

1.  A method comprising:
	During a treatment cycle to treat a textile piece:
	-Detecting a treatment parameter value at the textile piece by a textile piece device disposed on the textile piece, the treatment parameter value being detected the treatment cycle,
	-Storing the treatment parameter value in a memory of the textile piece device,
	-Sending textile piece treatment information from the textile piece device to a device other than the textile piece device, wherein the textile piece treatment information is indicative of a permissible treatment parameter value and/or a permissible treatment parameter value range for the textile piece, 
	
	
by the textile piece device, whether the detected treatment parameter value is permissible for the textile piece based on the textile piece treatment information, and
	-Causing a change of treatment of the textile piece and/or notification of a user, by the textile piece device, if the determining results in the treatment parameter value for the textile piece being inadmissible.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in obvious combination, does not teach or suggest the totality of the limitations of the independent claim.  In particular, it does not teach the claimed textile piece device disposed on the textile piece and the claimed method steps.  The textile piece device is interpreted in view of the disclosure and to have a structure sufficient to perform the functions recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711